In an action by the plaintiff town to enjoin the defendants from altering or using their premises as a retail store for the sale of cigars, cigarettes and other tobacco products, the defendants appeal from an order of the Supreme Court, Nassau County, entered March 5, 1976, which, inter alia, granted the plaintiff’s motion to restrain them from such use pending trial of the action. Order reversed, with $50 costs and disbursements to appellant Garden City Smoke Stax, Ltd.; motion for a preliminary injunction denied; and an immediate trial of the issues is directed. The plaintiff town failed to establish the elements set forth in the case of Albini v Solork Assoc. (37 AD2d 835). Margett, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.